Exhibit 10.3

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made between Unum Therapeutics Inc.,
a Delaware corporation (the “Company”), and Michael Vasconcelles, M.D. (the
“Consultant,” and, together, with the Company, the “Parties”).

WHEREAS, the Consultant has been employed by the Company pursuant to the terms
of an Employment Agreement which became effective upon the date of the Company’s
initial public offering (the “Employment Agreement”) as well as the Invention
Assignment, Non-Disclosure and Business Protection Agreement dated September 22,
2015 (the “BPA”);

WHEREAS, the Consultant remains fully obligated to comply with the terms of
Section 7 of the Employment Agreement as well as the BPA (the “Continuing
Obligations”);

WHEREAS, the Consultant resigned from his employment with the Company without
Good Reason pursuant to Section 3(e) of the Employment Agreement and the Date of
Termination for purposes of the Employment Agreement shall be July 12, 2019;

WHEREAS, Consistent with the terms of the Company’s 2018 Stock Option and
Incentive Plan (as may be amended the “Plan” and, collectively, with any stock
option award agreement the “Equity Documents”) the Consultant’s outstanding
equity interests granted to him prior to the Date of Termination shall cease
vesting on the Date of Termination and shall lapse;

WHEREAS, effective on the date following Date of Termination (the “Effective
Date”), the Company desires to engage the Consultant as an independent
contractor to provide outside, professional services in the areas of his
professional expertise, and the Consultant wishes to furnish such services, on
the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:

1.Services.

 

(a)The Company has requested, and the Consultant has agreed to perform,
consulting services on an as-needed basis as reasonably requested by the Company
(the “Services”) from time to time during the Consulting Period (as defined
below), which the Parties agree shall include certain quarterly commitments
related to the Company’s clinical requirements and obligations, and that the
Consultant shall devote an average of approximately fifteen (15) days annually
to the performance of the Services.

(b)The Consultant may not subcontract or sublicense any rights or obligations
under this Agreement without the prior written consent of the Company.

(c)The Consultant shall keep the Company fully informed concerning the progress
of the Services to be performed hereunder. The Consultant shall provide such
reports, or participate in telephone conferences and meetings, as the Company
may reasonably request.

 

2.Consulting Period. The Consultant shall be engaged by the Company pursuant to
this Agreement commencing as of the Effective Date and continuing for two years
thereafter (the “Consulting Period”) unless such consultancy is terminated
earlier in accordance with the provisions of Section of this Agreement.

--------------------------------------------------------------------------------

3.Terms.

(a)Equity. Subject to approval by the Board, in exchange for the Consultant’s
provision of the Services during the Consulting Period, the Company shall grant
the Consultant an option to purchase 100,000 shares of the Company’s common
stock (the “Consultancy Option Award”). The exercise price per share of the
Consultancy Option Award will be the fair market value as determined by the
Board when the Consultancy Option Award is granted. The Consultancy Option Award
will be subject to the terms of and contingent upon the Consultant’s execution
of a stock option award agreement issued pursuant to the Plan. The Consultancy
Option Award shall become vested and exercisable over a two-year period, vesting
in equal quarterly installments with the first quarterly installment (i.e.,
12.5%) to vest on October 1, 2019 and the final quarterly installment to vest on
July 1, 2021, contingent upon the Consultant remaining engaged with the Company
pursuant to this Agreement through each applicable vesting date.

(a)Expenses. The Company shall reimburse the Consultant for all reasonable and
necessary expenses incurred or paid by the Consultant solely in connection with,
or directly related to, the performance of the Consultant’s Services under this
Agreement.

(b)Benefits. The Consultant shall not be entitled to any benefits, coverages or
privileges, including, without limitation, social security, unemployment,
medical or pension payments, made available to employees of the Company.

(c)Taxes. The Consultant shall be responsible for and liable for all taxes,
excises, assessments, insurance and any benefits including, but not limited to
health, accident and compensation benefits and shall pay all taxes and
contributions, which the Consultant may be required to pay relating to the
performance of Services.

4.Term and Termination. The Consulting Period is for a term of two years
beginning on the Effective Date, unless terminated earlier under the following
circumstances:

(a)The Company may, without prejudice to any right or remedy it may have due to
any failure of the Consultant to perform the Consultant’s obligations under this
Agreement, terminate this Agreement and the Consultant may terminate this
Agreement in either case for any reason upon not less than fifteen (15) days’
prior written notice which may be waived by the Company in its sole discretion.
In the event of such termination, the Consultant shall be entitled to expenses
paid or incurred prior to the effective date of termination and vesting shall
cease as of the termination date.

(b)Consequences of Termination. Upon the termination of this Agreement for any
reason, the Consultant agrees to immediately (i) discontinue any further
Services hereunder, except to the extent that Consultant and Company may
otherwise agree in writing, and (ii) return all Company property in Consultant’s
possession, including, without limitation, any laptop computer or other devices,
without any deletions or alterations to content. For the avoidance of doubt,
Consultant’s options shall cease vesting as of the last day of the Consulting
Period or upon termination of this Agreement, if earlier, and Consultant will
have three months from the last day of the Consulting Period or the termination
of this Agreement, if earlier, to exercise any then vested options consistent
with the terms of the Equity Documents. Any portion of the Consultancy Option
Award that is not exercisable on the date of termination of this Agreement, if
earlier than the last day of the Consulting Period, shall terminate immediately
and be of no further force or effect.

(c)If the Parties wish to extend the term of this Agreement beyond the
Consulting Period, they may do so by mutual agreement.

5.Cooperation. The Consultant shall use his best efforts in the performance of
the Consultant’s obligations under this Agreement. The Company shall provide
such access to its information and property as may be reasonably required in
order to permit the Consultant to perform Consultant’s obligations hereunder,
provided, however, that the Consultant shall acquire no right or license in such
Company information and property. The Consultant shall cooperate with the
Company’s personnel, shall not interfere with the conduct of the Company’s
business and shall

--------------------------------------------------------------------------------

observe all rules, regulations and security requirements of the Company
concerning the safety of persons and property.

6.Restrictive Covenants.

(a)Proprietary Information.

(i)The Consultant acknowledges that the Consultant’s relationship with the
Company is one of high trust and confidence and that in the course of the
Consultant’s service to the Company, Consultant will have access to and contact
with Proprietary Information (as defined below). The Consultant agrees that the
Consultant will not, during the Consulting Period or at any time thereafter,
disclose to others, or use for the Consultant’s benefit or the benefit of
others, any Proprietary Information or Invention (as defined below). Any
Proprietary Information may only be used by the Consultant solely to perform the
Services for the benefit of the Company. Further, the Consultant shall treat the
Proprietary Information with the same degree of security and confidentiality
with which it maintains its own confidential information, but in no case shall
undertake less than commercially reasonable efforts to protect Proprietary
Information.

(ii)For purposes of this Agreement, “Proprietary Information” shall mean, by way
of illustration and not limitation, all information (whether or not patentable
and whether or not copyrightable) owned, possessed or used by the Company,
whether or not marked as confidential or proprietary, including, without
limitation, any Invention, formula, vendor information, customer information,
apparatus, equipment, trade secret, process, research, report, technical data,
know-how, computer program, software, software documentation, hardware design,
technology, marketing or business plan, forecast, unpublished financial
statement, budget, license, price, cost and employee list that is communicated
to, learned of, developed or otherwise acquired by the Consultant in the course
of service as a consultant to the Company.

(iii)The Consultant’s obligations under this Section 6(a) shall not apply to any
information that (A) is or becomes known to the general public under
circumstances involving no breach by the Consultant or others of the terms of
this Section 6(a), (B) is generally disclosed to third parties by the Company
without restriction on such third parties, or (C) is approved for release by
written authorization of the Board of Directors of the Company.

(iv)Upon termination of this Agreement or at any other time upon request by the
Company, the Consultant shall promptly deliver to the Company all records,
files, memoranda, notes, designs, data, reports, price lists, customer lists,
drawings, plans, computer programs, software, software documentation, sketches,
laboratory and research notebooks and other documents (and all copies or
reproductions of such materials) relating to the business of the Company.

(v)The Consultant represents that the Consultant’s retention as a consultant
with the Company and the Consultant’s performance under this Agreement does not,
and shall not, breach any agreement that obligates the Consultant to keep in
confidence any trade secrets or confidential or proprietary information of the
Consultant’s or of any other party or to refrain from competing, directly or
indirectly, with the business of any other party. The Consultant shall not
disclose to the Company any trade secrets or confidential or proprietary
information of any other party.

(vi)The Consultant acknowledges that the Company from time to time may have
agreements with other persons or with the United States Government, or agencies
thereof, that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. The Consultant agrees to be bound by all such
obligations and restrictions that are known to the Consultant and to take all
action necessary to discharge the obligations of the Company under such
agreements.

(vii)The Consultant acknowledges and agrees that the Consultant shall have no
right to publish any articles, or make any public disclosures pertaining to the
Inventions or the Services hereunder, or to use

--------------------------------------------------------------------------------

or disclose the name, logo or other trademark or service mark of the Company for
any purpose, without the prior written consent of the Company in each instance,
which may be withheld in the sole discretion of the Company.

(b)Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property which are furnished to the Consultant by the Company
or are produced by the Consultant in connection with the Consultant’s engagement
will be and remain the sole property of the Company. The Consultant will return
to the Company all such materials and property as and when requested by the
Company. In any event, the Consultant will return all such materials and
property immediately upon termination of the Consultant’s engagement for any
reason. The Consultant will not retain any such material or property or any
copies thereof after such termination.

(c)Inventions.

(i)All inventions, ideas, discoveries, computer programs, data, technology,
designs, innovations, processes, know-how, concepts, prototypes, samples,
models, technical information, drawings, specifications, improvements and the
like (whether or not patentable and whether or not copyrightable) (“Inventions”)
which are made, conceived, invented, reduced to practice, created, written,
designed or developed by the Consultant, solely or jointly with others and
whether during normal business hours or otherwise, (A) during the Consulting
Period if related to the business of the Company or (B) after the Consulting
Period if resulting from or directly derived from Proprietary Information (as
defined below), shall be the sole and exclusive property of the Company. The
Consultant agrees to assign, and hereby irrevocably assigns, sells, transfers
and sets over to the Company and its successors and assigns all of Consultant’s
world-wide right, title and interest in and to the Inventions and the Invention
Records (defined below) and any and all related patents, copyrights, trademarks,
trade names, trade secrets and other industrial and intellectual property rights
and applications therefor, together with the rights to all income derived from
said Inventions and Invention Records, including the right to sue in the name of
Company for past or future infringement thereof and to recover all damages
therefrom. To the extent any of the Consultant’s rights in the Inventions or
Invention Records are not capable of assignment under applicable law or
otherwise, the Consultant hereby irrevocably and unconditionally waives all
enforcement of such rights to the maximum extent permitted under applicable law.
To the extent such waiver is deemed unenforceable under applicable law, the
Consultant hereby grants to Company, an exclusive, perpetual, irrevocable,
transferable, assignable, fully paid-up and royalty-free license to copy,
modify, perform, display, create derivative works based on, make, have made,
sell and have sold, and otherwise use in any manner, such Inventions and
Invention Records, including the right to sub-license to any third party.

(ii)The Consultant hereby appoints any officer of the Company as the
Consultant’s duly authorized attorney to execute, file, prosecute and protect
the Inventions and Invention Records before any domestic or foreign government
agency, court or authority. Upon the request of the Company and at the Company’s
expense, the Consultant shall execute such further assignments, documents and
other instruments as may be necessary or desirable to fully and completely
assign all Inventions and Invention Records to the Company and to assist the
Company in applying for, obtaining and enforcing patents or copyrights or other
rights in the United States and in any foreign country with respect to any
Invention or Invention Record. The Consultant also hereby waives all claims to
moral rights in any Inventions and Invention Records.

(iii)The Consultant shall promptly disclose to the Company all Inventions and
will maintain complete, adequate and current written records (in the form of
notes, sketches, drawings and as may be specified by the Company) to document
the conception and/or first actual reduction to practice of any Invention
(collectively, “Invention Records”). Such written Invention Records shall be
available to and remain the sole and exclusive property of the Company at all
times. The Consultant shall ensure that any and all Invention Records arising
out of or in any way related to the Company, the Services or the Inventions
shall not be comingled with the written records pertaining to any other project
on which the Consultant may be working.

(iv)The Consultant shall not include any third party or pre-existing
intellectual property of Consultant created outside the scope of or prior to
this Agreement (collectively “Other Inventions”) in the Inventions without the
prior written consent of Company. To the extent that Company grants such consent
to include

--------------------------------------------------------------------------------

Other Inventions, the Consultant hereby grants to the Company a perpetual,
worldwide, royalty-free, irrevocable, transferable, sublicensable, assignable,
license to use, copy, distribute, perform, display, maintain, modify, make, have
made, sell and have sold such Other Inventions.

(d)Injunction. The Consultant agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Consultant of the promises set forth in this Section 6, and that in any event
money damages would be an inadequate remedy for any such breach. The Consultant
agrees, therefore, that, in addition to any other remedy it may have, the
Company shall be entitled to enforce the specific performance of this Agreement
by the Consultant and to seek and obtain both temporary and permanent injunctive
relief (to the extent permitted by law) without the necessity of proving actual
damages or posting bond.

7.Consent to Jurisdiction. The parties hereby consent to the jurisdiction of the
Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts. Accordingly, with respect to
any such court action, the Consultant (a) submits to the personal jurisdiction
of such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

8.Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, provided that
this Agreement shall not affect the Continuing Obligations (including Section 7
of the Employment Agreement and the BPA, the terms of which are incorporated by
reference herein) and the Equity Documents.

9.Successors and Assigns. This Agreement shall be binding upon, and inure to the
benefit of, both parties and their respective successors and assigns (including
the Consultant’s heirs in the event of his death), including any corporation
with which, or into which, the Company may be merged or which may succeed to its
assets or business, provided, however, that the obligations of the Consultant
are personal and shall not be assigned by the Consultant.

10.Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

11.Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Consultant’s engagement to the
extent necessary to effectuate the terms contained herein.

12.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

13.Notices. Any notices, requests, demands and other communications provided for
by this Agreement shall be sufficient if in writing and delivered in person or
sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Consultant at
the last address the Consultant has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

14.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Consultant and by a duly authorized representative of
the Company.

15.Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in

--------------------------------------------------------------------------------

accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the First Circuit.

16.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

17.Gender Neutral. Wherever used herein, a pronoun in the masculine gender shall
be considered as including the feminine gender unless the context clearly
indicates otherwise.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective on the
date and year first above written.

 

UNUM Therapeutics Inc.

 

 

/s/ Chuck Wilson, PhD

 

Chuck Wilson, PhD

President & Chief Executive Officer

 

CONSULTANT

 

/s/ Michael Vasconcelles, M.D.

Michael Vasconcelles, M.D.

Consultant

July 19, 2019

 